United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 28, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-50710
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GREGORY KENT TUCKER,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-02-CR-396-ALL
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Gregory Kent Tucker appeals his sentence for travel with

intent to engage in a sexual act with a juvenile, contending

pursuant to United States v. Booker, 125 S. Ct. 738 (2005), that

he was sentenced in violation of the Sixth Amendment.      In his

plea agreement, however, Tucker waived his right to appeal his

sentence on any ground, save ineffective assistance of counsel

and prosecutorial misconduct.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-50710
                                  -2-

     The district court contravened FED. R. CRIM. P. 11(b)(1)(N)

when it failed to advise Tucker that by pleading guilty he was

waiving his right to appeal his sentence.    Nevertheless, standing

alone, such an error does not preclude a finding that the waiver

was knowing and voluntary.    See United States v. McKinney, 406
F.3d 744, 746 (5th Cir. 2005).    The record of Tucker’s

rearraignment indicates that Tucker read and understood his plea

agreement and that he raised no question regarding the waiver-of-

appeal provision.   He is therefore “held to the bargain to which

he agreed, regardless of whether the court specifically

admonished him concerning the waiver of appeal,” and we are

without jurisdiction to entertain his Sixth Amendment challenge.

See id. (internal quotation marks and citation omitted); United

States v. Henderson, 72 F.3d 463, 465 (5th Cir. 1995).

     APPEAL DISMISSED.